DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Amendment filed on 01/18/2022.
Claims 7, 14, and 17-18 have been previously cancelled. 
Claims 1-6, 8-13, 15-16 and 19-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-6, 8-13, 15-16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 8, & 15 recite an apparatus, method, and system for the application of reinforcement learning (RL) to the treatment of animals. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 8, & 15 recite, at least in part, apparatus, method, and system for the application of reinforcement learning (RL) to the treatment of animals, the method comprising: 30establishing a policy and state value function for an assessment RL agent using historical assessment outcomes as an input for the establishing of the policy and the state value 5function for the assessment RL agent; establishing a policy and state value function for a plan RL agent using historical diagnostic and treatment recommendations for a predetermined set of assessments as an input for the establishing of the policy and the state value function for the plan RL agent; determining a set of assessments, using the policy and the state value function for the 10assessment RL agent, based on a set of observations; determining a set of plans based on the determined set of assessments using the policy and the state value function for the plan RL agent; storing the determined set of assessments and the determined set of plans in a historical log storage device; 15receiving feedback on the determined set of assessments and using the received feedback on the determined set of assessments to update the policy and the state value function for the assessment RL agent; and receiving feedback on the determined set of plans and using the received feedback on the determined set of plans
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving feedback on the determined set of plans) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including at least one memory operable to store computer-executable instructions, at least one processor configured to access the at least one memory and execute the computer-executable instructions to, reinforcement learning (RL) agent, and generic computing systems. These elements are broadly recited in the specification at, for example, Page 10-11, which describes the computing system. “An exemplary computing system includes one or more processing units (generally processor apparatus). The processor apparatus may include, for example, a central processing unit (CPU), a graphics processing unit (GPU), a digital signal processor (DSP),  a controller, a state machine, one or more application specific integrated circuits (ASICs), one or more radio-frequency integrated circuits (RFICs), or any combination of the foregoing. The computing system also includes a main memory. The computing system may include a storage unit. The processor, memory and the storage unit may communicate via a bus.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of determining a set of 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted 
CLAIMS 2-6, 9-13, 16, and 19-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-6, 9-13, 16, and 19-20 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
Applicant’s arguments with respect to claims, rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the above rejection.
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims, Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees.  Applicant argues on using historical assessment outcomes as an input for the establishing of the policy and the state value 5function for the assessment RL agent…” is simply a description of how reinforcement learning generically functions.  

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686